Title: To John Adams from William Smith, 19 May 1789
From: Smith, William
To: Adams, John


          
            Dear Sr.
            Boston. 19 May. 1789.
          
          As the Revenue Act has past the House & it is probable may now be before the Senate, I will take the freedom to hint to you the uneasiness that prevails here respecting the duty of 5 Cents fixed on Molasses, without permitting a drawback on the Rum exported to foreign Markets. 6 to 7000 Hhds of Rum are exported from this State annually to foreign ports, & the quantity is encreasing, as New Markets are constantly opening in different parts of Europe. at the present price it is shipt at of 1/6 & 1/7 Gallon it will make a Freight, but with the addition of 5 Cents per Gn. on Molasses it cannot be shipt to any part of Europe— it has been objected to a drawback, that it wou’d occasion many frauds. we have in this State had a drawback of the Excise on all the Rum exported & I believe very few frauds have taken place, the same checks of Bonds &c. may be provided, &

as the National Drawback will be on Rum exported only to foreign ports frauds may be more easily detected.— the general revenue will suffer very materially by so high a duty, either the importation of Molasses will cease & a very large property in Distill Houses &c be entirely ruin’d or a general agreement not to discountenance smugling will eventually take place. No part of the Union has been more zealous to promote the adoption of the New Governt. than the Importers & Distillers of this article. they have expected great assistance from the New. Govt. perhaps more than they had a right to. but if one of the first Acts, (instead of promoting their Interest, with the rest of the community) shou’d entirely ruin them, you must expect to hear loud complaints. it is conceiv’d that the Northern Distilleries are sacrific’d to encourage the Breweries of Pensylva.— If the object is to prevent the use of Rum & to mend the morals of the people the Duty is not high eno’. if the raising a revenue is the object, in my opinion two or three Cents on Molasses with a drawback on Rum exported to foreign Markets, will raise ten times the Sum that the propos’d Duty will. where every one is interest’d & thinks himself tax’d more than his proportion, it will be difficult to procure information of any breaches of the Acts— As I wish to see the first Acts of the Gen. Govt come into operation with the Consent of the People you will excuse my intruding on you my opinions—
          We have had the pleasure of Mrs. Adams Company with us, to day on her way to Haverhill.—
          I am with much Respect / Yr. Most. H Sert
          
            Wm. Smith.
          
        